COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, Millette and Senior Judge Coleman


SPHERION ATLANTIC WORKFORCE, LLC AND
 AMERICAN HOME ASSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 2919-07-2                                         PER CURIAM
                                                                    APRIL 22, 2008
OLGA H. RANDOLPH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Andrew H.D. Wilson; Sands Anderson &
                 Marks & Miller, P.C., on brief), for appellants.

                 No brief for appellee.


       Spherion Atlantic Workforce, LLC and its insurer appeal a decision of the Workers’

Compensation Commission finding that Olga H. Randolph proved she was totally disabled

beginning April 18, 2006 and continuing, due to her September 11, 2003 compensable injury by

accident. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Randolph v. Spherion Atlantic Workforce, LLC, VWC File No. 216-39-02 (Nov.

7, 2007). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.